DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 07-01-2022. As directed, claims 1, and 13-17 have been amended, claim 12 has been canceled with claims 6-11 having been previously canceled, and claims 23-29 have been newly added. Thus, claims 1-5, and 13-29 are pending in the present application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Duane Byers on 07-20-2022.
The application has been amended as follows: 
Claim 1 (Currently Amended): A soft pneumatic actuator wearable device configured to be worn by a wearer, comprising: a bidirectional wearable skin including distributed actuator and sensing elements configured to interact with a skin of a body part of the wearer, and a body postural actuation device configured to impart a motion to the body part of the wearer, the distributed actuator and sensing elements including a multimodal actuation layer and a sensing layer, the bidirectional wearable skin being flexible and stretchable; and a portable power and control device for controlling the distributed actuator and sensing elements of the bidirectional wearable skin and the body postural actuation device, the portable power and control device including 2a controller for controlling the distributed actuator and sensing elements and the body postural actuation device, the controller configured to read signals from the sensing layer, and perform independent actuation with (i) the multimodal actuation layer for a micro-stimulation of the skin of the body part and actuation with (ii) the body postural actuation device for macro-stimulation of the body part, to thereby emulate a direct physical interaction of the body part with an object.
Claim 16 (Currently Amended): A soft pneumatic actuator wearable device comprising: a bidirectional wearable skin including distributed actuator and sensing elements configured to interact with a skin of a body part of the wearer, and a body postural actuation device, the distributed actuator and sensing elements including a multimodal actuation layer and a sensing layer, the bidirectional wearable skin being flexible and stretchable; a portable power and control device for controlling the distributed actuator and sensing elements of the bidirectional wearable skin and the body postural device, the portable power and control device including the distributed actuator and sensing elements and the body postural actuation device independent actuation with (i) the multimodal actuation layer for a micro-stimulation of the skin of the body part and actuation with (ii) the body postural actuation device for macro-stimulation of the body part, to thereby emulate a direct physical interaction of the body part with an object 
Claim 17 (Currently Amended): The soft pneumatic actuator wearable device according to claim 23 
Claim 28 (Currently Amended): The soft pneumatic actuator wearable device according to claim 1, wherein the bidirectional wearable skin forms a sensor-actuator system including a plurality of soft actuators as the body postural actuation device, and a skin layer of the sensor-actuator system forms the distributed actuator and sensing elements.  
Claim 29 (Currently Amended): The soft pneumatic actuator wearable device according to claim 13, wherein the bidirectional wearable skin forms a sensor-actuator system including soft actuators as the body postural actuation device, and a skin layer of the sensor-actuator system forms the distributed actuator and sensing elements, the body postural actuation device forms as a waist belt of the soft exovest.

Allowable Subject Matter
Claims 1-5, 13-29 are allowed as a result of the Examiner’s amendment above.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest identified prior art documents are Sonar et al. “Soft Pneumatic Actuator Skin with Piezoelectric Sensors for Vibrotactile Feedback”, hereinafter referred to as Sonar, and Yeow (US 2019/0374422). Sonar discloses certain aspects of claims 1 and 16 including: a soft pneumatic actuator wearable device (see abstract, lines 7-9 which describe a soft pneumatic actuator based skin; see Fig. 1) comprising:
a bidirectional wearable skin (abstract, lines 7-9)  including distributed actuator and sensing elements (abstract, lines 9-12 describe the use of pneumatic actuators and piezoelectric sensors), the actuator and sensing elements including a multimodal actuation layer and a sensing layer (abstract at lines 7-12 describes the use of pneumatic actuators for vibratory actuation and tactile sensing by piezoelectric sensors), the bidirectional wearable skin being flexible and stretchable (page 2, Col. 1, lines 21-28 discuss the use of silicone within the skin component, known to be stretchable and flexible); and
a portable power and control device for controlling the distributed actuator and sensing elements (page 6, Col. 2, lines 20-25 refer to closed loop feedback control of the SPA skin; page 10, Col. 2, lines 9-12 discuss the use of a microcontroller which also requires the use of power), and reading signals from the sensing layer (page 8, Col. 1, lines 24-29 discuss the detection and use of signals from the sensing layer in the controller; page 8, Col. 2, lines 1-19 discuss the sensing of the skin and use of the sensed signals in the controller), the portable control device is configured to read signals from the sensing layer and perform pixilated actuation for both micro- and macro-stimulation of a body of a wearer by an actuation frequency and stimulation amplitude with the multimodal actuation layer (page 10, Col. 2, lines 9-12 discuss the ability to independently control each actuator in the array, i.e. a few actuators can be controlled for stimulation, or the entire array can be controlled for stimulation).
While Sonar further discloses that the portable power and control device includes a pneumatic system for delivering pressurized fluids to the bidirectional wearable skin (page 6, Col. 2, lines 15-19), Sonar fails to explicitly disclose the use of a pneumatic reservoir, and an electro-pneumatic system including a valve and a pressure sensor for each output channel. 
Further, Yeow teaches a soft pneumatic actuator wearable device comprising a body postural actuation device (SRA 860) (paragraph 174, lines 1-8; Fig. 42) and a portable power and control device (700) (paragraph 137, line 1) including a power generation system (714, 716) for producing a pressurized fluid (paragraph 137, lines 6-18), a pneumatic reservoir (712) for storing the pressurized fluid (paragraph 137, lines 16-17), output channels operatively attached to the pneumatic reservoir (712) for providing the pressurized fluid (paragraph 137, lines 15-18 which indicate a pathway to deliver the pressurized fluid to the actuator), an electro-pneumatic system (704, 710) in operative connection with the output channels (paragraph 137, lines 10-18), including a valve (710) and a pressure sensor (704) for each output channel (paragraph 137, lines 10-18; see also paragraph 166 which indicates that multiple actuators can be independently controlled in order to provide different levels of inflation, i.e. separate channels and valves would be required based on the method of paragraph 137), the electro-pneumatic system (704, 710) configured to control the pressurized fluid through the output channels (paragraph 137, lines 10-18), and a controller (708) for controlling the electro-pneumatic system (704, 710) (paragraph 137, lines 1-3 and 10-18). Yeow indicates that the portable power and control system including the reservoir, electro-pneumatic system, and controller advantageously allows for a desired movement to be produced by the actuation system (paragraph 137, lines 18-23).
However, as currently construed, claims 1 and 16 require “a portable power and control device for controlling the distributed actuator and sensing elements of the bidirectional wearable skin and the body postural actuation device”, and “independent actuation with (i) the multimodal actuation layer for a micro-stimulation of the skin of the body part and actuation with (ii) the body postural actuation device for macro-stimulation of the body part, to thereby emulate a direct physical interaction of the body part with an object”. Because the proposed modification relied on in the non-final Office action from 03-01-2022 only contains a controller capable of inflating the claimed bidirectional skin, and does not include a controller adapted to independently actuate both the bidirectional skin element and a body postural device, the prior art fails to anticipate and/or render obvious the amended limitations of claims 1 and 16. Thus, claims 1 and 16 patentably distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785